         Case 1:19-cv-10330-JGK Document 29 Filed 09/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────

PRISCILIANO CRISTOBAL BONIFACIO,
                                                   19-cv-10330 (JGK)
                        Plaintiff,
                                                   ORDER
             - against -

CHANG HING RESTAURANT ET AL.,

                        Defendants.

────────────────────────────────────

JOHN G. KOELTL, District Judge:


     A conference is scheduled for September 15, 2020, at 4:30

pm. This action is stayed pending the conference.            The Court

believes that it may be able to resolve the outstanding issues

without further briefing.        The parties are also invited to

resolve all outstanding issues before the conference, rather

than to expend further resources.


SO ORDERED.

Dated:       New York, New York
             September 3, 2020
                                             ___/s/ John G. Koeltl____
                                                 John G. Koeltl
                                          United States District Judge
